Citation Nr: 0336407	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $4,569.00.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from November 1939 to July 
1942.  On November 2, 1997, the veteran died.  The Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, was notified of his death later in November 1997.  
The appellant is his widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the RO Committee on 
Waivers and Compromises (COWC) in Los Angeles, California, 
which denied the appellant's request for waiver of an 
overpayment of VA death pension benefits in the amount of 
$4,569.00.  The appellant filed a notice of disagreement with 
the COWC decision in March 2002.  A statement of the case was 
issued and, in November 2002, the appellant perfected her 
appeal.  The case was subsequently certified to the Board.  


FINDINGS OF FACT

1.  In February 1998 the RO granted the appellant death 
pension based upon the military service of the veteran, her 
deceased husband.

2.  The appellant was notified of the award in a letter dated 
February 25, 1998, which also advised the appellant to 
immediately report any change in her income.

3.  The appellant received VA pension at the rate of $502.00 
monthly for the period from January 1 to November 30, 2000.  
She received pension at the rate of $519.00 monthly from 
December 1, 2000, to February 28, 2001.

4.  The record reflects that the appellant began working at 
99 Cents Only Store in May 2000, and failed to report her 
income from the 99 Cents Only Store to the VARO until May 
2001.
5.  The amount of the appellant's calculated overpayment is 
$4,569.00.  

6.  The appellant's overpayment, in the amount of $4,569.00, 
resulted from misrepresentation/bad faith on her part in 
reporting her income.


CONCLUSION OF LAW

Because the appellant's overpayment of death pension 
benefits, in the amount of $4,569.00, plus accrued interest, 
resulted from either bad faith or a lack of good faith on her 
part, recovery of that amount by the Government may not be 
waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. Law 
No. 106-175, 114 Stat. 2096, 2096-97, substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003), as to retroactivity of the VCAA 
regulations.

The Board recognizes that the appellant does not appear to 
have been notified of the provisions of the VCAA, of VA's 
duty to assist, and of the evidence needed to support her 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents which establish compliance with VCAA).  

However, the VCAA expressly recognizes certain circumstances 
in which VA will refrain from or discontinue providing 
assistance.  See 38 U.S.C.A. § 5103A(a)(2).  VA will refrain 
from providing assistance in obtaining evidence for a claim 
if the substantially complete application for benefits 
indicates that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, cases in which the appellant lacks legal 
eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R § 3.159(d)).

In the present case, the appellant is requesting a waiver of 
an overpayment of VA death pension benefits, which, as will 
be discussed further herein, resulted from bad faith or a 
lack of good faith on her part, thereby making her 
ineligible, as a matter of law, for waiver.  In short, the 
current evidence of record indicates that there is no 
reasonable possibility that further assistance would help to 
substantiate the claim.  38 C.F.R. § 3.159(d).  

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more notification or development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

II.  Factual Background and Discussion

The appellant is requesting waiver of overpayment in the 
amount of $4,569.00.  She contends that she is financially 
unable to repay the debt, and that repayment would cause her 
undue hardship.  

Pension is payable, in the case of the non-service-connected 
death of a wartime veteran, to the surviving spouse of such 
veteran at rates prescribed by law, reduced by the amount of 
the spouse's annual income.  38 U.S.C.A. § 1541 (West 2002).

For pension purposes, payments of any kind from any source 
will be counted as income during the 12-month annualization 
period in which received, unless specifically excluded under 
the provisions of 38 C.F.R. § 3.272 (2003).  Unless otherwise 
provided, expenses deductible under this section are 
deductible only during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272.

A person who is receiving pension benefits is required to 
report to VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506 
(West 2002); 38 C.F.R. §§ 3.277, 3.660 (2003).  Overpayments 
created by the retroactive discontinuance of pension benefits 
will be subject to recovery unless waived.  38 C.F.R. § 
3.660(a)(3).

In the present case, the veteran died in November 1997.  The 
cause of death was ruptured left iliac artery aneurysm due to 
arteriosclerotic cardiovascular disease.  The appellant, his 
widow, filed a claim seeking death pension benefits, and 
accrued benefits, in December 1997.  She reported having 
$0.00 in income and $0.00 in assets.  

The RO issued a rating decision in February 1998 that denied 
entitlement to accrued benefits.  However, the appellant was 
granted death pension benefits in the amount of $653.00 
monthly, effective November 1, 1997, and $484.00 monthly, 
effective December 1, 1997.  The award letter advised the 
appellant that she was to "tell [VA] right away (emphasis 
added) if . . . [her] income changes."  

The RO received a statement from the appellant dated March 
2001 per the RO's request, in which she reported that she had 
been employed at the 99 Cents Only Store since May 2000.  In 
April 2001 the RO issued a letter in which it advised the 
appellant that she had been overpaid $7,079.00.  

Recovery of an overpayment of VA benefits to a claimant shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and if collection of the indebtedness from the claimant would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c); 38 C.F.R. § 1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity-and-good-conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is given to the following elements, which are 
not intended to be all-inclusive:

1.  Fault of the debtor.  Whether the actions of 
the debtor contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing of the fault of 
the debtor against that of VA.

3.  Undue hardship.  Whether collection would 
deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment 
of a valuable right or the incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

The appellant submitted a Financial Status Report in May 
2001, which indicated $848.82 net take home pay; $196.00 
miscellaneous income; and $337.00 in Aid to Families with 
Dependent Children (AFDC) benefits, for a total of $1,381.82 
in monthly net income.  She reported monthly expenses of 
$645.00 for mortgage; $400.00 for food; $200.00 for utilities 
and heat; $22.00 for telephone services; $85.00 for car 
insurance; $120.00 for gasoline; $40.00 for clothing; and 
$30.00 for home fire insurance.  The appellant's monthly 
expenses total $1,542.00.  She not only disputed the amount 
of the debt, but she also requested waiver of the debt.  

The COWC noted in June 2001 that the pay stubs submitted by 
the appellant in support of her claim indicated that she did 
not begin working at the 99 Cents Only Store until May 2000.  
Therefore, her debt was reduced from $7,079.00, which had 
been calculated for an entire year, to $4,569.00.  

As noted above, waiver of repayment of indebtedness is 
precluded if there is any indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver.  38 U.S.C.A. § 
5302(c).  Thus, in order to determine whether waiver may be 
granted, it is first necessary to examine the question of 
whether there was fraud or misrepresentation of a material 
fact, bad faith, or a lack of good faith on the part of the 
claimant in the creation of the overpayment.  See Ridings v. 
Brown, supra, citing 38 C.F.R. § 1.965.  This concept 
parallels the "clean hands" doctrine familiar in equity 
cases, where only if an appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555, 556 (1992).  

Under the current regulation, "bad faith" is defined as 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense.  A debtor's conduct in connection with 
a debt arising from participation in a VA benefits program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2); see Richards v. Brown, 9 Vet. App. 
255, 257 (1996).  Similarly, "lack of good faith" denotes 
the absence of an honest intention to abstain from taking 
unfair advantage of the Government.  38 C.F.R. § 1.965(b)(3).

The appellant certified in her December 1997 application for 
death pension benefits that all of the statements therein 
were "true and complete to the best of [her] knowledge and 
belief."  The appellant was adequately notified by the RO in 
her February 1998 award letter of her obligation to report 
any change in her income.  However, she proceeded to engage 
in paid employment, and failed to so advise the RO.  There is 
no indication that the appellant is incapable of 
understanding her obligation to immediately and accurately 
report her income and assets to VA.  

The appellant's initial application in December 1997 
indicated no income and no assets whatsoever.  Her May 2001 
financial status report not only indicated that she had been 
earning an income at the 99 Cents Only Store, she had also 
been receiving AFDC benefits.  Additionally, she reported 
having $1,480.00 in the bank, $16.00 cash on hand, and owning 
a 1992 Ford Explorer valued at $2,723.00.  The appellant also 
reported that she owned a home, which she indicated had been 
purchased in 1991.  The appellant's May 2001 financial status 
report reveals that she either failed to truthfully report 
her income and assets at the time of her original 
application, or that she failed to immediately report what 
appear to be significant changes in her income thereafter.  
See Richards, supra.  Furthermore, in her March 2002 
financial status report, the appellant continued to omit her 
home as an asset.  

The appellant was properly notified of her duty to report any 
change in her income.  38 C.F.R. §§ 3.277, 3.660.  She 
received income from AFDC benefits and her job at the 99 
Cents Only Store.  She failed to report either as income to 
the VA, for up to a year.  In addition, the competent 
evidence of record indicates that she failed to list all of 
her assets at the time of her original application for death 
pension benefits.  

We acknowledge the appellant's contentions in this appeal, 
which are essentially that she has not been unduly enriched 
by her overpayment, and has no income at this time.  She 
asserts that collection of the debt would cause undue 
hardship.  However, the finding herein that this debt to the 
Government resulted from bad faith/lack of good faith on her 
part precludes application of the equity and good conscience 
standard.

The Board finds that the overpayment is the result of either 
bad faith, or a lack of good faith, on the part of the 
appellant in the mis-reporting, non-reporting, and/or 
untimely reporting of her income and assets.  Therefore, the 
appellant is not entitled to a waiver of overpayment of death 
pension benefits in the amount of $4,569.00.  38 C.F.R. § 
1.965(b).


ORDER

Waiver of overpayment of death pension benefits in the amount 
of $4,569.00 is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



